Title: From Thomas Jefferson to George Muter, 28 July 1780
From: Jefferson, Thomas
To: Muter, George



In Council July 28 1780

In Council July 28 1780 The board are of opinion that the hospital at Wmsbg. be discontinued. Mr. Ferguson may have the use of the house and garden for the care of them till further orders. Hospitals are to be kept up at York, Hampton and Portsmouth on the smallest Scale practicable. The Surgeon of the Artillery regiment may attend York and Hampton and that of the State garrison regiment reside at Portsmouth. It is thought necessary that a sufficient guard be kept in Wmsburg. to keep a centinel constantly at the Palace and Capitol to take care of them; under a commissioned officer. If any of these be sick Dr. Galt must be called in occasionally. The allowance of 30/. the day to Mr. Ferguson, of 25 Dollars the week to the nurses and of 10/. the day to Dr. Galt to be paid as stated by Colo. Muter are approved.

Th Jefferson

